NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-1809
                                       __________

                                   ORLANDO BAEZ,
                                             Appellant

                                             v.

        DR. BYUNGHAK JIN; DR. MIN HI PARK; DR. PAUL DASCANI;
       DR. LAURENCE ALPERT; ESTHER MATTES; ELDON MWAURA;
        DR. ROBERT VALLEY; RICK FRASER; SGT. TERRY HAROUSE;
       LT. SCOTT GEORGE; CO. ANGEL BROWN; CO. ROBERT DERRY;
    JOHN/JANE DOES, sued in their official and individual capacities; LOUIS KING
                  ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2:17-cv-01375)
                      District Judge: Honorable David S. Cercone
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 25, 2022
               Before: RESTREPO, PHIPPS and COWEN, Circuit Judges

                              (Opinion filed: March 9, 2022)
                                      ___________

                                       OPINION*
                                      ___________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Orlando Baez, an inmate proceeding pro se and in forma pauperis, appeals from

the District Court’s order denying reconsideration of an order granting summary

judgment to the defendants. We will affirm the District Court’s judgment.

                                                  I.

       In September 2017, Baez filed a civil rights action in state court pursuant to 42

U.S.C. § 1983 against various officials and medical providers at the State Correctional

Institution – Greene in Pennsylvania. The defendants removed the action to the District

Court, and Baez later filed the operative third amended complaint against CO Angel

Brown, CO Robert Derry, RN Rick Frazer, Lt. Scott George, Sgt. Terry Harouse, RN

Louis King (the “Corrections Defendants”), Dr. Laurence Alpert, Dr. Byunghak Jin, Dr.

Min Hi Park, Dr. Paul Dascani, PA Esther Mattes, PA Eldon Mwaura (the “Medical

Defendants”), and Dr. Robert Valley. Baez, who suffers from various chronic and

serious medical issues, alleged that all defendants retaliated against him, in violation of

the First Amendment, for filing various complaints, grievances, lawsuits, and sick call

slips by ignoring his complaints and providing him with inadequate medical care. He

sought money damages.

       The Corrections Defendants filed a partial motion to dismiss the third amended

complaint, contending that Baez failed to state a claim of deliberate indifference to

serious medical needs under the Eighth Amendment. The Medical Defendants also

                                              2
moved to dismiss, arguing that Baez failed to state a claim of retaliation. With respect to

the Corrections Defendants’ motion, the Magistrate Judge noted that the third amended

complaint did not raise an Eighth Amendment claim, but rather only made claims of

retaliation. However, to ensure that the record was clear regarding Baez’s remaining

claims, the Magistrate Judge recommended granting the Corrections Defendants’ partial

motion to dismiss. The Magistrate Judge also recommended denying the Medical

Defendants’ motion. The District Court adopted both recommendations, and the parties

proceeded to discovery.

       The Corrections Defendants, Medical Defendants, and Dr. Valley each eventually

moved for summary judgment. Over Baez’s objections, the District Court adopted the

Magistrate Judge’s recommendation to grant the motions and entered final judgment in

favor of the defendants.1 Baez subsequently filed a motion to stay proceedings to allow

for further discovery, which the District Court construed as a motion for reconsideration

and denied. Baez appealed.

                                               II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291.2 Because Baez’s appeal from

the denial of his motion for reconsideration “brings up the underlying judgment for


1
  Because the District Court adopted the Report and Recommendation, we will refer to
the reasoning therein as the reasoning of the District Court throughout this opinion.
2
 Dr. Valley and the Corrections Defendants contend that the District Court erred in
construing Baez’s motion to stay as a motion for reconsideration. Thus, they argue that
                                           3
review,” we will review the District Court’s summary judgment order as well as its order

denying the motion for reconsideration. See McAlister v. Sentry Ins. Co., 958 F.2d 550,

552-53 (3d Cir. 1992).3 We exercise plenary review over the District Court’s summary

judgment ruling. See Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 265 (3d Cir.

2014). Summary judgment is appropriate if, viewing the evidence in the light most

favorable to the non-moving party, “there is ‘no genuine issue as to any material fact

[such] that the moving party is entitled to judgment as a matter of law.’” Kelly v.

Borough of Carlisle, 622 F.3d 248, 253 (3d Cir. 2010) (citation omitted); see also Fed. R.

Civ. P. 56(a). We review the denial of a motion for reconsideration for abuse of

discretion. See Max’s Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669,

673 (3d Cir. 1999).



the motion did not toll the time for Baez to appeal under Federal Rule of Appellate
Procedure 4(a)(4), and that his appeal is therefore untimely. However, because a pro se
pleading “will be judged by its substance rather than according to its form or label,”
Lewis v. Att’y Gen., 878 F.2d 714, 722 n.20 (3d Cir. 1989) (citation omitted), Baez’s
motion may be fairly construed as one for reconsideration under Federal Rules of Civil
Procedure 59(e) or 60(b), cf. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)
(reasoning that pro se filings should be construed liberally). Because the motion was
filed within 28 days of the order granting the motions for summary judgment, it tolled
Baez’s time to appeal, and his notice of appeal was timely filed. See Fed. R. App. P.
4(a)(1)(A) & (a)(4).
3
  On appeal, Baez challenges the District Court’s decisions granting summary judgment
to the defendants and denying reconsideration. He does not challenge the earlier order
granting the Corrections Defendants’ partial motion to dismiss, nor does he appear to
challenge any other orders of the District Court, so we do not consider them. See M.S.
by & through Hall v. Susquehanna Twp. Sch. Dist., 969 F.3d 120, 124 n.2 (3d Cir. 2020).

                                             4
                                               III.

       Baez argues that essentially all medical care provided by the defendants was

inadequate in retaliation for his constitutionally protected conduct, and that the non-

medical Corrections Defendants engaged in retaliation by failing to adequately assist him

when he sought medical care. For example, with respect to the Corrections Defendants,

Baez claims that King incorrectly changed his catheter on November 17, 2016; that

Harouse, George, Derry, and Brown failed to adequately address Baez’s complaints of

pain and bleeding for six hours thereafter; and that Frazer’s subsequent removal of the

catheter resulted in uncontrollable bleeding, leading to Baez’s admission to a local

emergency room. With respect to the Medical Defendants and Dr. Valley, Baez contends

that they improperly treated his subcutaneous skin lupus by providing him with skin

creams that were ineffective and refusing to prescribe the cream of his choice. He also

argues that various defendants inadequately treated a 2015 circumcision wound after his

stitches became loose, that Dr. Valley was involved in the inadequate treatment of his

incorrectly inserted catheter, and that the Medical Defendants and Dr. Valley contributed

to and failed to treat fractured ribs he incurred in 2016.

       A prisoner alleging retaliation must show: “(1) his conduct was constitutionally

protected; (2) he suffered an adverse action at the hands of prison officials; and (3) his

constitutionally protected conduct was a substantial or motivating factor” in the officials’

decisions. Watson v. Rozum, 834 F.3d 417, 422 (3d Cir. 2016) (citing Rauser v. Horn,

                                              5
241 F.3d 330, 333-34 (3d Cir. 2001)).4 With respect to the second element, “[a]n adverse

consequence . . . need only be ‘more than de minimis’” to be actionable. Id. at 423

(quoting McKee v. Hart, 436 F.3d 165, 170 (3d Cir. 2006)). And a prisoner “can

establish the third element . . . with evidence of: (1) an unusually suggestive temporal

proximity between the protected activity and the allegedly retaliatory action, or (2) a

pattern of antagonism coupled with timing to establish a causal link.” Id. at 424. We

agree with the District Court that Baez failed to make the required showing.

         With respect to the Corrections Defendants, Baez pointed in the District Court to

issues such as whether his catheter was inserted correctly, whether he had internal

bleeding because of the catheter’s insertion, and whether he would have lost 300cc of

blood had Harouse, Brown, and Derry (all non-medical personnel) looked at his catheter

bag when he requested medical attention as disputed facts precluding summary judgment.

Even assuming the Corrections Defendants’ actions were adverse—and even if, as Baez

argues, the District Court made improper credibility determinations in deciding they were

not—these facts, construed in Baez’s favor, do not support a finding that they were in any

way retaliatory. In his brief on appeal, Baez argues that the Corrections Defendants

retaliated against him for “being a nuisance” and “badgering” them, and he points to




4
    The first element is not in dispute in this appeal.

                                                 6
three grievances that motivated their conduct. See Appellant’s Br. at 10.5 But these

grievances were filed after the incident of which Baez complains and thus cannot have

motivated the Corrections Defendants’ actions on November 17. Baez’s contentions are

otherwise too vague to create a triable issue of retaliation. See Quiroga v. Hasbro, Inc.,

934 F.2d 497, 500 (3d Cir. 1991) (noting that “vague statements” are insufficient to

create a material question of fact precluding summary judgment). We therefore agree

with the District Court’s decision to grant summary judgment to these defendants.

         The District Court also properly granted summary judgment to the Medical

Defendants and Dr. Valley. Even assuming Baez created a genuine dispute that his

medical care was at times negligent or inadequate, and assuming it could constitute a

“‘more than de minimis’” adverse action, see Watson, 834 F.3d at 423 (citation omitted),

he failed to provide sufficient evidence, in response to the defendants’ motions, that the

Medical Defendants’ and Dr. Valley’s treatment decisions were substantially motivated

by his constitutionally protected conduct. For example, many of the grievances Baez

submitted to the District Court were filed after—and seemingly in response to—specific

instances of allegedly inadequate treatment and thus failed to demonstrate an “unusually

suggestive temporal proximity between the protected activity and the allegedly retaliatory

action.” Id. at 424. Further, the evidence demonstrates that Baez received extensive



5
    We utilize the pagination given to Baez’s brief by the CM/ECF docketing system.

                                             7
treatment from the Medical Defendants, Dr. Valley, outside specialists, and other

providers for his conditions, both before and after he filed grievances and other

complaints. This cuts against finding “a pattern of antagonism coupled with timing to

establish a causal link.” Id.

       Moreover, although Baez alleged that some defendants refused to address all of

his medical complaints during certain visits after he filed grievances against them, the

record demonstrates that Baez, in the hundreds of sick call slips he submitted, often

complained of chronic medical issues for which he was already being treated, and that the

sick call process was intended to address new or acute issues. Baez has otherwise argued

that there can be no reason for the defendants’ actions other than retaliation and that the

defendants were frustrated with his many years of complaints regarding their treatment.

But these conclusory, self-serving statements are insufficient to withstand a summary

judgment motion. See Paladino v. Newsome, 885 F.3d 203, 208 (3d Cir. 2018). We

therefore agree with the District Court that the Medical Defendants and Dr. Valley were

entitled to summary judgment.6


6
  Considering the foregoing, we need not address the Medical Defendants’ and Dr.
Valley’s contentions that they would have made the same decisions absent Baez’s
constitutionally protected activity. See Watson, 834 F.3d at 422 (noting that “even if [a
plaintiff] establishes a prima facie case, prison officials may still prevail if they establish
that ‘they would have made the same decision absent the protected conduct for reasons
reasonably related to a legitimate penological interest’” (citation omitted)). We also need
not address the argument—which was not discussed by the District Court—that Baez
failed to properly exhaust his administrative remedies.

                                               8
       Further, the District Court did not abuse its discretion in denying reconsideration.

Baez contended that the Magistrate Judge deliberately denied access to discovery, which

prevented him from effectively objecting to the Report and Recommendation. This

contention, however, is rebutted by the record, which indicates that Baez had ample time

for discovery and that the Magistrate Judge took measures to ensure that Baez received

the discovery ordered. Baez otherwise did not demonstrate there was “an intervening

change in controlling law[,] the availability of new evidence[,] or . . . the need to correct

clear error of law or prevent manifest injustice” warranting reconsideration of the District

Court’s decision. Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (per curiam).

       We will accordingly affirm the District Court’s judgment.7




7
  Baez’s motion for reconsideration of the order denying his motion for appointment of
counsel and the additional request for counsel he made in his brief are denied. See
Tabron v. Grace, 6 F.3d 147, 155-57 (3d Cir. 1993). Baez has also included new
affidavits in the Appendix he filed with this Court and has moved to supplement the
record. We also deny that motion. See In re Capital Cities/ABC, Inc.’s Application for
Access to Sealed Transcripts, 913 F.2d 89, 96 (3d Cir. 1990) (“This Court has said on
numerous occasions that it cannot consider material on appeal that is outside of the
district court record.”).
                                              9